Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

 

AGREEMENT made as of July 13, 2005, by and between THE INTERPUBLIC GROUP OF
COMPANIES, INC., a Delaware corporation ("Interpublic") and FRANK MERGENTHALER
("Executive").

In consideration of the mutual promises set forth herein the parties hereto
agree as follows:

 

 

ARTICLE I

Term of Employment

1.01      Subject to the provisions of Article VII and Article VIII, and upon
the terms and subject to the conditions set forth herein, Interpublic will
employ Executive beginning August 1, 2005 ("Commencement Date") and continuing
thereafter, subject to termination in accordance with the provisions of Article
VII hereof. (The period during which Executive is employed hereunder is referred
to herein as the "term of employment"). Executive will serve Interpublic during
the term of employment.

 

ARTICLE II

Duties

2.01

During the term of employment, Executive will:


 

     

 

(i)

Serve as Executive Vice President, Chief Financial Officer of Interpublic;

(ii)          Use his reasonable best efforts to promote the interests of
Interpublic and devote his full business time and efforts to its business and
affairs, provided that he may

 

 

-1-

 


--------------------------------------------------------------------------------



 

manage his own investments so long as such activity does not interfere or
conflict with the performance of his duties hereunder;

(iii)          Perform such duties as Interpublic may from time to time assign
to him consistent with his position;

(iv)          Serve in such other offices of Interpublic as he may be elected or
appointed to, consistent with his position; and

(v)          Report directly to the Chief Executive Officer of Interpublic.

 

ARTICLE III

Regular Compensation

3.01         Interpublic will compensate Executive for the duties performed by
him hereunder, by payment of a base salary at the rate of Seven Hundred Fifty
Thousand Dollars ($750,000) per annum, payable in equal installments, which
Interpublic shall pay at semi-monthly intervals, subject to required withholding
for federal, state and local taxes.

3.02         Executive’s compensation will be subject to periodic reviews in
accordance with Interpublic’s policies. Interpublic may at any time increase,
but not decrease, the compensation paid to Executive under this Article III if
Interpublic in its sole discretion shall deem it advisable so to do in order to
compensate him fairly for services rendered to Interpublic.

 

ARTICLE IV

Bonuses

4.01         Executive will be eligible during the term of employment to
participate in Interpublic’s Annual Management Incentive Plan, or any successor
plan, in accordance with the

 

 

-2-

 


--------------------------------------------------------------------------------



 

terms and conditions of the Plan established from time to time. Executive shall
be eligible for a target award equal to one hundred percent (100%) of his base
salary. The actual award, if any, may vary from zero percent (0%) to two hundred
percent (200%) of target, and shall be determined by Interpublic based on
Company performance, Executive's individual performance, and management
discretion; provided however that his award for 2005 shall not be less than
Seven Hundred Fifty Thousand Dollars ($750,000).

 

ARTICLE V

Interpublic Stock

5.01         As soon as administratively feasible after the Commencement Date,
Interpublic will grant to Executive such number of shares of Interpublic Common
Stock as shall have an aggregate market value of Six Hundred Twenty-Five
Thousand Dollars ($625,000) on the date of grant. Such shares will vest in full
on the third anniversary of the date of grant.

5.02         As soon as administratively feasible after the Commencement Date,
Interpublic will grant to Executive options to purchase the number of shares of
Interpublic Common Stock obtained by multiplying two times the number of shares
of Interpublic Common Stock having an aggregate market value of One Million Two
Hundred Fifty Thousand Dollars ($1,250,000) on the date of grant. Such options
will vest in thirds on each of the second, third and fourth anniversaries of the
date of grant.

5.03         Executive will also receive performance-based shares based on
Interpublic’s three-year performance. The target number of shares will be based
on an aggregate expected value of Six Hundred Twenty-Five Thousand Dollars
($625,000) on the date of grant with the target number of shares determined
using a twenty percent (20%) discount to the market price for

 

 

-3-

 


--------------------------------------------------------------------------------



 

Interpublic Common Stock. The actual number of shares to be granted at the end
of such three-year period will be based on Interpublic results relative to
2005-2007 metrics to be developed and applied to Interpublic corporate staff
generally. Such shares will be fully vested at the time of grant. The
performance-based shares will be granted within two and one-half months after
the end of the applicable three-year period.

5.04         Beginning in 2006, and concurrent with grants to the executive
team, Executive shall participate in the Company’s long-term incentive programs
with a total expected annual award value at target of One Million Dollars
($1,000,000). Such award shall be provided in a manner consistent with those
provided to the executive team and may comprise stock options, restricted stock,
performance-based restricted stock or another form of incentive at the
Compensation Committee’s discretion. Awards will be subject to performance and
vesting terms and conditions consistent with those generally required of the
executive team.

 

ARTICLE VI

Other Employment Benefits

6.01         Executive shall be eligible to participate in such other employee
benefits as are available from time to time to other key management executives
of Interpublic in accordance with the then-current terms and conditions
established by Interpublic for eligibility and employee contributions required
for participation in such benefits opportunities.

6.02         Employee will be entitled to annual paid time off, in accordance
with Interpublic’s policies and procedures, to be taken in such amounts and at
such times as shall be mutually convenient for Executive and Interpublic.

 

 

-4-

 


--------------------------------------------------------------------------------



 

 

6.03         Executive shall be reimbursed for all reasonable out-of-pocket
expenses actually incurred by him in the conduct of the business of Interpublic
provided that Executive submits all substantiation of such expenses to
Interpublic on a timely basis in accordance with standard policies of
Interpublic.

6.04         Executive shall be entitled to an automobile allowance of Ten
Thousand Dollars ($10,000) per annum, which shall cover all car-related expenses
and parking.

6.05         Executive shall be entitled to an annual club allowance of Ten
Thousand Dollars ($10,000).

6.06         Executive shall be eligible to participate in the Executive Medical
Plus Plan, which includes an annual reimbursement of Two Thousand Five Hundred
Dollars ($2,500) for financial planning services.

6.07         Executive shall participate in Interpublic’s Capital Accumulation
Plan, with an annual contribution of One Hundred Thousand Dollars ($100,000).

 

ARTICLE VII

Termination

7.01         Interpublic may terminate the employment of Executive hereunder
without Cause (as defined in Section 7.03 hereof) by giving Executive notice in
writing at any time specifying a termination date less than twelve (12) months
after the date on which such notice is given. In this event Executive's
employment hereunder shall terminate on the date specified in such notice and
Interpublic shall thereafter pay him a lump sum equal to his annual rate of
salary immediately prior to the date of termination under Article III, plus his
target award under Section 4.01. Such payment shall be made not later than
thirty (30) days following the termination date

 

 

-5-

 


--------------------------------------------------------------------------------



 

specified in such notice. Executive shall also be paid at that time an
additional amount equal to his target award under Section 4.01 multiplied by the
number of days that he was employed by Interpublic during the fiscal year in
which his termination date occurred divided by the total number of days in such
fiscal year. Executive shall also be entitled to receive any other awards and
benefits in accordance with their terms. In addition, for a period of twelve
(12) months after the termination date, Executive will be entitled to COBRA
coverage. Interpublic agrees to pay or reimburse all Employee related premiums
for COBRA coverage.

7.02          (a) Executive may terminate his employment at any time without
“Good Reason,” as defined below, by giving notice in writing to Interpublic
specifying a termination date not less than six (6) months after the date on
which such notice is given, in which event his employment hereunder shall
terminate on the date specified in such notice. Provided however, Interpublic
may, at its option, upon receipt of such notice determine an earlier termination
date. During the notice period, Executive will continue to be an employee, will
assist Interpublic in the transition of his responsibilities and will be
entitled to continue to receive base salary and to participate in all benefit
plans for which an employee at Executive’s level is eligible, and to receive any
bonus award that might otherwise be paid in respect of that period,through the
termination date. Interpublic may require that Executive not come in to work
during the notice period. In no event, however, may Executive perform services
for any other employer during the notice period. If Executive terminates his
employment without Good Reason, he shall receive in addition to the foregoing,
any other rewards and benefits provided hereunder in accordance with their
terms.

(b) Executive may terminate his employment at any time for “Good Reason,” as
defined below, by giving fifteen (15) days advance notice. In the event of such
termination he shall receive the

 

-6-

 


--------------------------------------------------------------------------------



 

same payments and benefits as are specified in Section 7.01 as if Executive had
been terminated by Interpublic without Cause. For purposes of this Agreement
“Good Reason” means the following:

(i) any material breach by Interpublic of any provisions of this agreement, upon
notice of same by Executive which breach, if capable of being cured, has not
been cured within fifteen (15) days after such notice;

(ii) any material diminution of Executive’s authority or responsibilities or any
failure of Interpublic to pay or cause to be paid Executive’s base salary,
annual bonus or other material compensation or benefit which, in any case, is
not cured within fifteen (15) days after notice of such diminution or failure is
given by Executive; or

(iii) any relocation of Executive’s principal business office from the Borough
of Manhattan, New York, New York.

7.03         Notwithstanding the provisions of Section 7.01, Interpublic may
terminate the employment of Executive hereunder, at any time after the
Commencement Date, for Cause. For purposes of this Agreement, "Cause" means the
following:

(i)             Any material breach by Executive of any provision of this
Agreement (including without limitation Sections 8.01 and 8.02 hereof) upon
notice of same by Interpublic which breach, if capable of being cured, has not
been cured within fifteen (15) days after such notice (it being understood and
agreed, without limitation, that a breach of Section 8.01 or 8.02 hereof, shall
be deemed not capable of being cured);

(ii)           The acceptance by Executive, prior to the effective date of
Executive's voluntary resignation from employment with Interpublic, of a
position with another employer, without the consent of the Interpublic Board of
Directors;

 

 

-7-

 


--------------------------------------------------------------------------------



 

 

(iii)

Misappropriation by Executive of funds or property of Interpublic;

(iv)          Fraud, dishonesty, gross negligence, or willful misconduct on the
part of Executive in the performance of his duties as an employee of
Interpublic; or

(v)

A felony conviction of Executive.

Upon a termination for Cause, Interpublic shall pay Executive his salary through
the date of termination of employment, and Executive shall not be entitled to
any bonus with respect to the year of termination, or to any other payments
hereunder, except for other awards and benefits in accordance with their terms.

7.04         In the event Executive’s employment is terminated at any time after
the first anniversary of the Commencement Date either by Interpublic pursuant to
Section 7.01 or by Executive pursuant to Section 7.02(b), the equity grants set
forth in Sections 5.01 and 5.02 shall immediately vest in full.

7.05         Interpublic’s obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against Executive. In no event shall
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to Executive under any of the provisions of
this Agreement, and such amounts shall not be reduced whether or not Executive
obtains other employment.

 



 

-8-

 


--------------------------------------------------------------------------------



 

 

ARTICLE VIII

Covenants

8.01         While Executive is employed hereunder by Interpublic he shall not,
without the prior written consent of Interpublic, which will not be unreasonably
withheld, engage, directly or indirectly, in any other trade, business or
employment, or have any interest, direct or indirect, in any other business,
firm or corporation that is in competition with Interpublic; provided, however,
that he may continue to own or may hereafter acquire any securities of any class
of any publicly-owned company.

8.02         Executive shall treat as confidential and keep secret the affairs
of Interpublic and shall not at any time during the term of employment or
thereafter, without the prior written consent of Interpublic, divulge, furnish
or make known or accessible to, or use for the benefit of, anyone other than
Interpublic and its subsidiaries and affiliates any information of a
confidential nature relating in any way to the business of Interpublic or its
subsidiaries or affiliates or their clients and obtained by him in the course of
his employment hereunder For this prupose, confidential information shall not
include any information that is (a) generally known to the industry or the
public other than as a result of Executive’s breach of this covenant or (b)
required by law to be disclosed..

8.03         All confidential records, papers and documents kept or made by
Executive relating to the business of Interpublic or its subsidiaries or
affiliates or their clients shall be and remain the property of Interpublic.

8.04         All articles invented by Executive, processes discovered by him,
trademarks, designs, advertising copy and art work, display and promotion
materials and, in general, everything of value conceived or created by him
pertaining to the business of Interpublic or any

 

 

-9-

 


--------------------------------------------------------------------------------



 

of its subsidiaries or affiliates during the term of employment, and any and all
rights of every nature whatever thereto, shall immediately become the property
of Interpublic, and Executive will assign, transfer and deliver all patents,
copyrights, royalties, designs and copy, and any and all interests and rights
whatever thereto and thereunder to Interpublic.

8.05         For a period of one (1) year following the termination of
Executive's employment hereunder for any reason, Executive shall not: (a)
directly or indirectly solicit any employee of Interpublic to leave such employ
to enter the employ of Executive or of any person, firm or corporation with
which Executive is then associated, or induce or encourage any such employee to
leave the employment of Interpublic or to join any other company, or hire any
such employee, or otherwise interfere with the relationship between Interpublic
and any of its employees ,(b) directly or indirectly solicit or handle on
Executive's own behalf or on behalf of any other person, firm or corporation,
the event marketing, public relations, advertising, sales promotion or market
research business of any person or entity which is a client of Interpublic, or
to induce any such client to cease to engage the services of Interpublic or to
use the services of any entity or person that competes directly with a material
business of Interpublic where the identity of such client, or the client’s need,
desire or receptiveness to services offered by Interpublic is known by Executive
as a part of his employment with Interpublic or (c) accept any form of
employment (including as an advisor, consultant or otherwise) with an employer
that is in competition with the business of Interpublic. Executive acknowledges
that these provisions are reasonable and necessary to protect Interpublic’s
legitimate business interests, and that these provisions do not prevent
Executive from earning a living.

7.06       If at the time of enforcement of any provision of this Agreement, a
court shall  

 

 

-10-

 


--------------------------------------------------------------------------------



 

 

hold that the duration, scope or area restriction of any provision hereof is
unreasonable under circumstances now or then existing, the parties hereto agree
that the maximum duration, scope or area reasonable under the circumstances
shall be substituted by the court for the stated duration, scope or area.

8.07         Executive acknowledges that a remedy at law for any breach or
attempted breach of Article VIII of this Agreement will be inadequate, and
agrees that Interpublic shall be entitled to specific performance and injunctive
and other equitable relief in the case of any such breach or attempted breach.

8.08         Executive represents and warrants that neither the execution and
delivery of this Employment Agreement nor the performance of Executive's
services hereunder will conflict with, or result in a breach of, any agreement
to which Executive is a party or by which he may be bound or affected, in
particular the terms of any employment agreement to which Executive may be a
party. Executive further represents and warrants that he has full right, power
and authority to enter into and carry out the provisions of this Employment
Agreement.

 

ARTICLE IX

Arbitration

9.01         Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, including claims involving alleged legally
protected rights, such as claims for age discrimination in violation of the Age
Discrimination in Employment Act of 1967, as amended, Title VII of the Civil
Rights Act, as amended, and all other federal and state law claims for
defamation, breach of contract, wrongful termination and any other claim arising
because of Executive’s employment, termination of employment or otherwise, shall
be settled by arbitration

 

 

-11-

 


--------------------------------------------------------------------------------



 

in accordance with the Commercial Arbitration Rules of the American Arbitration
Association and Section 12.01 hereof, and judgement upon the award rendered by
the arbitrator(s) may be entered in any court having jurisdiction thereof. The
arbitration shall take place in the city where Executive customarily renders
services to Interpublic. The prevailing party in any such arbitration shall be
entitled to receive attorney’s fees and costs.

 

ARTICLE X

Assignment

10.01      This Agreement shall be binding upon and enure to the benefit of the
successors and assigns of Interpublic. Neither this Agreement nor any rights
hereunder shall be assignable by Executive and any such purported assignment by
him shall be void.

 

ARTICLE XI

Agreement Entire

11.01      This Agreement constitutes the entire understanding between
Interpublic and Executive concerning his employment by Interpublic or any of its
parents, affiliates or subsidiaries and supersedes any and all previous
agreements between Executive and Interpublic or any of its parents, affiliates
or subsidiaries concerning such employment, and/or any compensation or bonuses.
Interpublic shall reimburse Executive for his reasonable costs and expenses
(including legal fees) incurred in connection with the preparation, negotiation
and execution of this Agreement. This Agreement may not be changed orally.

 



 

-12-

 


--------------------------------------------------------------------------------



 

 

ARTICLE XII

Applicable Law

12.01      The Agreement shall be governed by and construed in accordance with
the laws of the State of New York.

 

THE INTERPUBLIC GROUP OF COMPANIES, INC.

 

By:  /s/ Timothy Sompolski                                  

Timothy Sompolski

 

Executive Vice President,

 

Chief Human Resource Officer

 

 

/s/ Frank Mergenthaler                        

Frank Mergenthaler

 

 

 

 

 

 

 

 

 

-13-

 

 

 